BOBBITT, Chief Justice.
In State v. Hill, 279 N.C. 371, 183 S.E. 2d 97, filed September 7, 1971, for the reasons there stated, this Court remanded the cause to the Superior Court of Edgecombe County for the pronouncement of judgment imposing a sentence of life imprisonment. On November 8, 1971, in open court, after due notice and in the presence of defendant and her counsel, Judge Cowper pronounced judgment that defendant be imprisoned for life in the State’s prison. Defendant excepted and *313gave notice of appeal. The questions she attempts to raise by her assignments of error on the present appeal heretofore have been decided adversely to defendant in this cause.
Judge Cowper’s judgment, having been entered in strict compliance with our order of September 7, 1971, is affirmed.
Affirmed.